B. E. SAFEOLD, J.
The bill and answer in this case agree in the following statement of facts material to the decision of the questions at issue : James A. Dozier, the intestate of the appellant, was to receive from the estate of his father, Eichard Dozier, a special legacy of twelve hundred dollars. This sum was to be raised by the sale of certain designated lands, and if the full amount was not so realized, other property was to be sold to make up the deficiency.
The appellant, as the executor of the will of Eichard Dozier, sold the land in November, 1860, but the price obtained was less than twelve hundred dollars. A credit was given for the purchase-money, and in 1863 the appellant received payment of the debt in Confederate currency. During the war he sold other property of his testator in order to procure the remainder of the legacy, and received the same currency in payment. He has never paid the legatee more than an insignificant amount, for which he has obtained credit.
On the hearing of the cause, the court refused to allow him a credit for the Confederate currency, and charged him with the principal and interest of the legacy, except the small amount above mentioned.
The only defense relied on by the defendant is that he acted in good faith in receiving the Confederate currency. The act of the legislature on which he depended for protection, has been declared by this court to be unconstitutional.—Houston v. Deloach (at the present term). In the absence of more correct reasons for his failure to pay the legacy, we must conclude that the court did not err in the decree rendered.
The decree is affirmed.